        Case 4:19-cv-00028-BMM Document 131 Filed 04/09/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

ROSEBUD SIOUX TRIBE, et al.,
                                                    CV-18-118-GF-BMM
        Plaintiffs,                                 CV-19-28-GF-BMM

        v.

DONALD J. TRUMP, et al.,                                 ORDER
                                                      REGARDING
        Defendants,                                   APRIL 16, 2020
                                                        HEARING
        and

TC ENERGY CORPORATION, et al.,

     Defendant-Intervenors.
________________________________________

INDIGENOUS ENVIRONMENTAL
NETWORK, et al.,

        Plaintiffs,

  v.

DONALD J. TRUMP, et al.,

        Defendants,

  and

TC ENERGY CORPORATION, et al.,

         Defendant-Intervenors.




                                      1
       Case 4:19-cv-00028-BMM Document 131 Filed 04/09/20 Page 2 of 3



     The Court issued an Order on April 2, 2020, notifying the parties that it

would conduct the April 16, 2020 hearing remotely. (CV-18-118-GF-BMM, Doc.

148; CV-19-28-GF-BMM, Doc. 126.) Only those counsel who will present

argument during the hearing may appear by video. Counsel should contact the

Clerk of Court to make arrangements for video appearances. All other counsel

must appear via the Court’s teleconference bridge. Members of the public and

media who wish to listen to the hearing may also access the hearing via the Court’s

teleconference bridge. The call-in number is 1-877-402-9753 and the access code

is 5136505. Visit https://www.mtd.uscourts.gov/covid-19-telephonic-hearing-

information for further instructions regarding access to the Court’s teleconference

bridge. Please review and abide by all instructions.

     The Court recently held oral argument in Northern Plains Resource Council,

et al. v. U.S. Army Corps of Engineers, et al., CV-19-44-GF-BMM. The Court

issued an order setting forth a schedule governing oral argument before that

hearing. (CV-19-44-GF-BMM, Doc. 117.) The Court seeks to issue a similar order

governing the upcoming oral argument in the above-captioned cases.

     The Court will hear argument on April 16, 2020, from 1:30 p.m. until 4:00

p.m., with a ten-minute break. That leaves 140 minutes of argument time. The

Court proposes that the hearing shall proceed as follows:

      Plaintiffs’ Rosebud Sioux Tribe, et al., counsel is allotted 30 minutes;


                                          2
         Case 4:19-cv-00028-BMM Document 131 Filed 04/09/20 Page 3 of 3



      Plaintiffs’ Indigenous Environmental Network, et al., counsel is allotted
       30 minutes;

      Federal Defendants’ counsel is allotted 40 minutes;

      Defendant-Intervenors’ counsel is allotted 20 minutes;

      Plaintiffs’ Rosebud Sioux Tribe, et al., counsel is allotted 10 minutes for
       rebuttal;

      Plaintiffs’ Indigenous Environmental Network, et al., counsel is allotted
       10 minutes for rebuttal.

     The parties do not need to contact the Court if they agree with the schedule

outlined above. If the parties agree with the Court’s suggested schedule, IT IS

HEREBY ORDERED that the hearing on April 16, 2020, will proceed as outlined

above.

     If any party wishes to propose an alternative schedule, the party is HEREBY

ORDERED to file a Motion to Amend Oral Argument Schedule, accompanied

with a Proposed Oral Argument Schedule, on or before Friday, April 10, 2020, at

3:00 p.m. The Court will take the parties’ proposals under consideration and issue

a final schedule.

      DATED this 9th day of April, 2020.




                                         3
